UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 18, 2016 Date of Report (date of earliest event reported) Sigma Designs, Inc. (Exact name of Registrant as specified in its charter) California 001-32207 94-2848099 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 47467 Fremont Blvd. Fremont, California 94538 (Address of principal executive offices) (408) 262-9003 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company’s Annual Meeting was held on August 18, 2016. At the Annual Meeting, the following proposals were voted upon and approved: Proposal 1: To elect four directors to serve until the next Annual Meeting of Shareholders or until their successors are duly elected and qualified. Directors For Withheld J. Michael Dodson Martin Manniche Pete Thompson Thinh Q. Tran There were 8,575,830 shares represented by broker non-votes. Proposal 2: To ratify the appointment of Armanino LLP as the Company’s independent registered public accounting firm for fiscal year 2017. For Against Abstain Broker Non-Votes 0 Proposal 3: To approve, on a non-binding and advisory basis, the compensation of the Company’s named executive officers. For Against Abstain Broker Non-Votes Proposal 4: To approve, on a non-binding and advisory basis, the frequency of holding the “Say-on-Pay” advisory vote. 1 Year 2 Years 3 Years Abstain Broker Non-Votes As noted above, the Company’s shareholders cast the highest number of votes in favor of holding the future “Say-on-Pay” advisory votes on an annual basis. In light of this result and other factors it considered, the Board of Directors of the Company has determined that the Company will hold future “Say-on-Pay” advisory votes on an annual basis until the next advisory vote on the frequency of “Say-on-Pay” advisory votes occurs. Item 8.01. Other Events . On August 20, 2014, the Company’s Board of Directors appointed independent directors to serve on Board committees as follows: Audit Committee J. Michael Dodson, Chairman Pete Thompson Martin Manniche Compensation Committee Pete Thompson, Chairman J. Michael Dodson Martin Manniche Corporate Governance and Nominating Committee Pete Thompson, Chairman Martin Manniche J. Michael Dodson J. Michael Dodson will continue to serve as the Lead Independent Director of the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 23, 2016 SIGMA DESIGNS, INC. By: /s/ Thinh Q. Tran Thinh Q. Tran President and Chief Executive Officer
